JEFFREY G. KLEIN, P.A. 301 Yamato Road Suite 1240 Boca Raton, Florida 33431 Telephone:(561)953-1126 Telefax:(561)994-6693 Email: jklein@jkleinlegal.com April 19, 2013 U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D. C.20549 Re:ID Perfumes, Inc. . Registration Statement on Form 10 FiledMarch 14, 2013 File No. 000-52675 Comment Letter Dated:April 10, 2013 Dear Sir/Madam: Recent developments within the Company, travel by corporate officers and directors, confidentiality issues, coordination with our auditors, and the need to accurately and fully respond to the CommentLetter and incorporate these changes in an amended Form 10 filing, cannot be properly or fully addressed within the time frame prescribed in the Comment Letter. As such, we respectfully request that the Commission grant an extension until April 30, 2013 to respond to the Comment Letter. Thanking you in advance for your consideration. Sincerely, /s/Jeffrey Klein Jeffrey Klein
